                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 1 of 34 Page ID #:2657




                               1 Zoe M. Steinberg (CA SBN 324324)
                                 zsteinberg@bakerlaw.com
                               2 BAKER & HOSTETLER LLP
                                 11601 Wilshire Blvd., Ste. 1400
                               3 Los Angeles, CA 90025
                                 Telephone: 310.820.8800
                               4 Facsimile: 310.820.8859
                               5 David B. Rivkin, Jr. (pro hac vice)
                                 drivkin@bakerlaw.com
                               6 BAKER & HOSTETLER LLP
                                 1050 Connecticut Avenue, NW
                               7 Washington, D.C. 20036
                                 Telephone: 202.861.1500
                               8 Facsimile: 202.861.1783
                               9 (additional counsel listed after caption)
                              10 Attorneys for Claimant
                                 PetroSaudi Oil Services (Venezuela) Ltd.
                              11
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                              12                     IN THE UNITED STATES DISTRICT COURT
      L OS A NGELES




                              13                      CENTRAL DISTRICT OF CALIFORNIA
                              14                             LOS ANGELES DIVISION
                              15 UNITED STATES OF AMERICA,                   Case No.: 2:20-cv-08466-DSF-PLA
                                                                             Hon. Dale S. Fischer
                              16
                                        Plaintiff,
                              17   v.                                        CLAIMANT PETROSAUDI OIL
                                                                             SERVICES (VENEZUELA)
                              18                                             LTD.’S OPPOSITION TO
                                 ALL FUNDS CONSTITUTING                      APPLICATION FOR ISSUANCE
                              19 ARBITRATION AWARD IN                        OF WARRANT FOR ARREST IN
                                 PETROSAUDI v. PDVSA UNCITRAL                REM
                              20
                                 ARBITRATION,
                              21
                              22      Defendant.

                              23
                              24
                              25
                              26
                              27
                              28
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 2 of 34 Page ID #:2658



                              1   OF COUNSEL:
                              2   Lee A. Casey (CA SBN 119568)
                                  lcasey@bakerlaw.com
                              3   Mark W. DeLaquil
                                  mdelaquil@bakerlaw.com
                              4   Jonathan R. Barr (pro hac vice)
                                  jbarr@bakerlaw.com
                              5   Elizabeth Price Foley (pro hac vice)
                                  efoley@bakerlaw.com
                              6   Kendall E. Wangsgard
                                  kwangsgard@bakerlaw.com
                              7   BAKER & HOSTETLER LLP
                                  1050 Connecticut Avenue, NW
                              8   Washington, D.C. 20036
                                  Telephone: 202.861.1500
                              9   Facsimile: 202.861.1783
                             10   Jonathan B. New (pro hac vice)
                                  jnew@bakerlaw.com
                             11   BAKER & HOSTETLER LLP
                                  45 Rockefeller Plaza
B AKER & H OSTETLER LLP




                             12   New York, NY 10111
   A TTORNEYS AT L A W




                                  Telephone: 212.589.4200
      L OS A NGELES




                             13   Facsimile: 212.549.4201
                             14   Attorneys for Claimant
                                  PetroSaudi Oil Services (Venezuela) Ltd.
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                 2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 3 of 34 Page ID #:2659



                              1                                           TABLE OF CONTENTS
                              2
                                                                                                                                                  Page
                              3
                                  INTRODUCTION ..................................................................................................... 1
                              4
                                          I.       SUPPLEMENTAL RULE G(3)(b)(ii)’S REQUIREMENT OF
                              5
                                                   PROBABLE CAUSE IS NOT SATISFIED HERE ............................. 3
                              6
                                          II.      THE GOVERNMENT SEEKS AN IMPERMISSIBLE
                              7                    WARRANT THAT CANNOT BE SERVED ON THE RES
                              8                    THE GOVERNMENT SEEKS TO FORFEIT DEFEATING
                                                   THE COURT’S SUBJECT MATTER JURISDICTION OVER
                              9                    THAT RES .......................................................................................... 11
                             10
                                                   A.       The Court’s Subject Matter Jurisdiction Requires Proper
                             11                             and Effective Service of a Warrant of Arrest in Rem ............... 12
B AKER & H OSTETLER LLP




                             12
   A TTORNEYS AT L A W




                                                   B.       The Warrant is Impermissible and Cannot Establish the
      L OS A NGELES




                             13                             Court’s Jurisdiction Over the Res Identified in the TAC ......... 18
                             14                    C.       The Court Lacks Personal Jurisdiction Sufficient to Issue
                             15                             the Requested Warrant.............................................................. 21

                             16   CONCLUSION........................................................................................................ 24
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                                            i
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                                                  2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 4 of 34 Page ID #:2660



                              1
                                                                       TABLE OF AUTHORITIES
                              2
                              3                                                                                                              Page(s)
                              4   Cases
                              5   Alyeska Pipeline Serv. Co. v. Vessel Bay Ridge,
                              6      703 F.2d 381 (9th Cir. 1983) .............................................................................. 12
                              7   Chrysler Credit Corp. v. Anthony Dodge, Inc.,
                                    No. 92 C. 5273, 1996 WL 509888 (N.D. Ill. Sept. 4, 1996) ................................ 5
                              8
                              9   Matter of Cmty. Home Fin. Servs., Inc.,
                                    990 F.3d 422 (5th Cir. 2021) .............................................................................. 16
                             10
                                  Daewoo Elecs. Am. Inc. v. Opta Corp.,
                             11
                                    875 F.3d 1241 (9th Cir. 2017) .............................................................................. 9
B AKER & H OSTETLER LLP




                             12
   A TTORNEYS AT L A W




                                  Daimler AG v. Bauman,
      L OS A NGELES




                             13     571 U.S. 117 (2014) ..................................................................................... 21, 22
                             14
                                  Davy v. Star Packaging Corp.,
                             15     517 Fed. App’x 874 (11th Cir. 2013) ................................................................. 16
                             16   Dennis v. Kellogg Co.,
                             17     697 F.3d 858 (9th Cir. 2012) ................................................................................ 5
                             18   Donald J. Trump for President Inc. v. Sec’y of Penn.,
                             19     830 Fed. App’x 377 (3d Cir. 2020) ...................................................................... 5

                             20   Drexel Burnham Lambert Grp., Inc. v. Comm. of Receivers for
                                    Galadari,
                             21     12 F.3d 317 (2d Cir. 1993) ................................................................................. 16
                             22
                                  In re Eisen,
                             23       31 F.3d 1447 (9th Cir. 1994) .............................................................................. 16
                             24   Erlenbaugh v. United States,
                             25      409 U.S. 239 (1972) ........................................................................................... 17
                             26   Fabe v. Aneco Reins. Underwriting Ltd.,
                             27     784 F. Supp. 448 (S.D. Ohio 1991) .................................................................... 16

                             28
                                                                                           ii
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                                                2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 5 of 34 Page ID #:2661



                              1   Fed. Trade Comm’n v. AMG Capital Mgmt., LLC,
                              2     910 F.3d 417 (9th Cir. 2018) (O’Scannlain, J., concurring) .............................. 17
                              3   Finanz AG Zurich v. Banco Economico S.A.,
                                     192 F.3d 240 (2d Cir. 1999) ............................................................................... 15
                              4
                              5   Hong Kong Deposit & Guar. Co. Ltd. v. Hibdon,
                                    602 F. Supp. 1378 (S.D.N.Y. 1985) ................................................................... 16
                              6
                                  Houston v. United States,
                              7
                                    217 F. 852 (9th Cir. 1914) cert. denied, 238 U.S. 613 (1915) ........................... 10
                              8
                                  Larson v. Abbot Labs.,
                              9      No. Civ. A. ELH-13-00554, 2013 5937824 (D. Md. Nov 5, 2013) ..................... 5
                             10
                                  Latelle v. Autozoners LLC,
                             11      No. 2:11-cv-00591, 2012 WL 1315267 (D. Nev. Mar. 27, 2012) ..................... 16
B AKER & H OSTETLER LLP




                             12
   A TTORNEYS AT L A W




                                  Estate of Migliaccio v. Midland Nat’l Life Ins. Co.,
      L OS A NGELES




                             13      436 F. Supp. 2d 1095 (C.D. Cal. 2006) .............................................................. 16
                             14   One 1958 Plymouth Sedan v. Pennsylvania,
                             15     380 U.S. 693 (1965) ........................................................................................... 19

                             16   Packsys, S.A. DE C.V. v. Exportadora De Sal, S.A.,
                                    899 F.3d 1081 (9th Cir. 2018) ............................................................................ 18
                             17
                             18   Postal Instant Press, Inc. v. Kaswa Corp.,
                                    77 Cal. Rptr. 3d 96 (2008) .................................................................................... 9
                             19
                                  Ranza v. Nike, Inc.,
                             20     793 F.3d 1059 (9th Cir. 2015) ...................................................................... 21, 22
                             21
                                  Reebok Int’l v. McLaughlin,
                             22      49 F.3d 1387 (9th Cir. 1995) ........................................................................ 23, 24
                             23   Saudi Arabia v. Nelson,
                             24      507 U.S. 349 (1993) ........................................................................................... 15
                             25   Sea Breeze Salt, Inc. v. Mitsubishi Corp.,
                             26      899 F.3d 1064 (9th Cir. 2018) ............................................................................ 15

                             27   Sebastian v. Overstreet,
                                     No. 4:06MC56, 2006 WL 3219452 (N.D. Fla. Nov. 6, 2006) ............................. 5
                             28
                                                                                           iii
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                                                2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 6 of 34 Page ID #:2662



                              1   In re Seizure of Approx. 28 Grams of Marijuana,
                              2       278 F. Supp. 2d 1097 (N.D. Cal. 2003).............................................................. 12
                              3   Turner v. Cook,
                                     362 F.3d 1219 (9th Cir. 2004) ............................................................................ 16
                              4
                              5   United States v. $191,910.00 in U.S. Currency,
                                    16 F.3d 1051 (9th Cir. 1994) .............................................................................. 20
                              6
                                  United States v. 2,164 Watches,
                              7
                                    366 F.3d 767 (9th Cir. 2004) .............................................................................. 12
                              8
                                  United States v. 51 Pieces of Real Property in Roswell, N.M.,
                              9     17 F.3d 1306 (10th Cir. 1994) ............................................................................ 22
                             10
                                  United States v. 5443 Suffield Terrace, Skokie, Ill.,
                             11     607 F.3d 504 (7th Cir. 2010) ................................................................................ 5
B AKER & H OSTETLER LLP




                             12
   A TTORNEYS AT L A W




                                  United States v. Approx. $7,800.00 in U.S. Currency,
      L OS A NGELES




                             13     No. 1:19-CV-00427-NONE-EPG, 2020 WL 773399 (Feb. 18,
                                    2020) ................................................................................................................... 13
                             14
                             15   United States v. Approx. 2,538.85 Shares of Stock Certificates of the
                                    Ponce Leones Baseball Club, Inc.,
                             16     988 F.2d 1281 (1st Cir. 1993) ............................................................................ 12
                             17   United States v. Boyce,
                             18     38 F. Supp. 3d 1135 (C.D. Cal. 2014) aff’d 638 Fed. App’x 654
                                    (9th Cir. 2017) ...................................................................................................... 9
                             19
                             20   United States v. Clark,
                                    31 F.3d 831 (9th Cir. 1994) ................................................................................ 19
                             21
                                  United States v. Crozier,
                             22     777 F.2d 1376 (9th Cir. 1985) ............................................................................ 19
                             23
                                  United States v. Drebin,
                             24     557 F.2d 1316 (9th Cir. 1977) ............................................................................ 20
                             25   United States v. Farkas,
                             26     No. 1:10CR200 LMB, 2011 WL 5101752 (E.D. Va. Oct. 26, 2011) .................. 7
                             27
                             28
                                                                                                iv
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                                                       2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 7 of 34 Page ID #:2663



                              1   United States v. Funds Representing Proceeds of Drug Trafficking in
                              2     the Amount of $75,868.62,
                                    52 F. Supp. 2d 1160 (C.D. Cal. 1999) ................................................................ 12
                              3
                                  United States v. Green,
                              4
                                    594 F.2d 1227 (9th Cir. 1979) ............................................................................ 10
                              5
                                  United States v. James Daniel Good Real Property,
                              6     510 U.S. 43 (1993) ............................................................................................. 19
                              7
                                  United States v. Kim,
                              8     806 F.3d 1161 (9th Cir. 2015) .............................................................................. 9
                              9   United States v. Leon,
                             10     468 U.S. 897 (1984) ............................................................................................. 3
                             11   United States v. Marolf,
                                    173 F.3d 1213 (9th Cir. 1999) ............................................................................ 13
B AKER & H OSTETLER LLP




                             12
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   United States v. McLaughlin,
                                    565 Fed. App’x 470 (6th Cir. 2014) ................................................................. 6, 7
                             14
                             15   United States v. Obaid,
                                    971 F.3d 1095 (9th Cir. 2020) .................................................................. 9, 10, 21
                             16
                                  United States v. One Oil Painting Entitled “Femme
                             17     en Blanc” by Pablo Picasso, 362 F. Supp. 2d 1175 (C.D. Cal.
                             18     2005) ................................................................................................................... 22
                             19   United States v. Park,
                             20     825 F. Supp. 2d 644 (D. Md. 2011) ..................................................................... 7

                             21   United States v. Quantity of Extracts, Bottles, etc.,
                                    54 F.2d 643 (S.D. Fla. 1931) .............................................................................. 20
                             22
                             23   United States v. Real Property Located at 475 Martin Lane,
                                    298 Fed. App’x 545 (2008) ................................................................................ 14
                             24
                                  United States v. Tanke,
                             25     743 F.3d 1296 (9th Cir. 2014) ............................................................................ 10
                             26
                                  United States v. Twenty-Four Thousand Dollars ($24,000) in U.S.
                             27     Currency,
                             28     No. 02:09–CV–2319, 2010 WL 2695637 (D. Nev. July 2, 2010) ..................... 13

                                                                                                v
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                                                       2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 8 of 34 Page ID #:2664



                              1   United States v. Vowiell,
                              2     869 F.2d 1264 (9th Cir. 1989) ............................................................................ 10
                              3   United States v. Warshak,
                                    631 F.3d 266 (6th Cir. 2010) ............................................................................ 6, 7
                              4
                              5   United States v. Wood,
                                    No. 3:15-cr-14, 2016 WL 8131221 (E.D. Ky. Oct. 17, 2016) ............................. 7
                              6
                                  Velez v. City of Chicago,
                              7
                                     No. 18 C 8144, 2021 WL 3231726 (N.D. Ill. July 29, 2021) .............................. 4
                              8
                                  Ventura Packers, Inc. v. F/V Jeanine Kathleen,
                              9     424 F.3d 852 (9th Cir. 2005) .............................................................................. 12
                             10
                                  Wachovia Bank v. Schmidt,
                             11     546 U.S. 303 (2006) ........................................................................................... 17
B AKER & H OSTETLER LLP




                             12
   A TTORNEYS AT L A W




                                  Wady v. Provident Life & Accident Ins. Co. of Am.,
      L OS A NGELES




                             13     216 F. Supp. 2d 1060 (C.D. Cal. 2002) ................................................................ 9
                             14   Willess v. United States,
                             15      560 Fed. App’x 762 (10th Cir. 2014) ................................................................. 16

                             16   Statutes
                             17   18 U.S.C. § 981........................................................................................................ 14
                             18   18 U.S.C. § 981(b)(3) .............................................................................................. 14
                             19
                                  18 U.S.C. § 985(c)(3) .............................................................................................. 14
                             20
                                  28 U.S.C. § 1355(b) ............................................................................... 13, 14, 17, 18
                             21
                             22   28 U.S.C. § 1355(d) ................................................................................................. 13

                             23   28 U.S.C. § 1603(b) ................................................................................................. 15
                             24   Civil Asset Reform Act of 2000, P.L. 106-185, 114 Stat. 202, 213, 215 ............... 14
                             25   Foreign Sovereign Immunities Act, 28 U.S.C. § 1604...................................... 11, 15
                             26
                                  Rules
                             27
                                  Civil Procedure Rules, 1998, S.I. 1998/3132, Pt. 64 (U.K.) ................................... 17
                             28
                                                                                              vi
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                                                    2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 9 of 34 Page ID #:2665



                              1   Supp. R. G......................................................................................................... passim
                              2
                                  Other Authorities
                              3
                                  Thomas Y. Davies, Recovering the Original Fourth Amendment, 98
                              4     MICH. L. REV. 547, 601 (1999) ........................................................................... 20
                              5
                                  U.S. Const. Amend. IV ............................................................................................ 19
                              6
                                  U.S. Dep't of Justice, Criminal Division Asset Forfeiture Policy
                              7      Manual 2021 ....................................................................................................... 23
                              8
                              9
                             10
                             11
B AKER & H OSTETLER LLP




                             12
   A TTORNEYS AT L A W
      L OS A NGELES




                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                                             vii
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                                                    2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 10 of 34 Page ID #:2666



                              1                                     INTRODUCTION
                              2         The government’s application (the “Application”) for an arrest warrant in
                              3   rem fatally relies on a forfeiture complaint that fails to state a claim for relief and
                              4   seeks to forfeit funds under the control of a British court furnished by a third-party
                              5   bank, unconnected to the 1MDB allegations, pursuant to the order of an arbitration
                              6   panel. The government does not dispute that Claimant operated a legitimate
                              7   business, that the res is an arbitral award related to its independent activities and
                              8   contract with PDVSA, that Claimant never even owned the drillship at issue, and
                              9   that the funds were furnished under a contractual letter of credit. With the Third
                             10   Amended Complaint (“TAC”), another stunning admission comes to light: no
                             11   1MDB funds were involved in the purchase of the Saturn drillship whatsoever. The
B AKER & H OSTETLER LLP




                             12   government’s prior insistence of such a connection was without a basis in fact. This
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   Court twice dismissed complaints for multiple insurmountable failings: the
                             14   allegations did not adequately allege either that the escrowed funds are proceeds
                             15   traceable to one of the statutorily specified offenses or that the funds were involved
                             16   in a money laundering transaction, see ECF No. 52 at 3-4; the Court was “not
                             17   convinced that money awarded in the arbitration to an entity that is not the joint
                             18   venture for services legitimately rendered to PDVSA becomes forfeitable just
                             19   because an attenuated chain of events can be constructed between the original theft
                             20   and the drillship drilling contract” id. at 4; “the government’s theory appear[ed] to
                             21   rely on purely but-for causation” id.; and “the government’s position on ‘facilitating
                             22   property’ [was] also far too broad and not supported by authority, experience, or
                             23   common sense.” Id. at 5. Despite amendment, the Court noted that key problems
                             24   remained: “whether there are sufficient allegations to provide a reasonable belief
                             25   that $13 million of the original $185 million remained with PSOSL long enough so
                             26   that the partial purchase of the Saturn can be traced to the original $185 million that
                             27   made it to PSOSL,” ECF No. 89 at 4; the bond allegations likely do not satisfy Rule
                             28   G id. at 5; and the “funds are derived from an arbitral award awarded to Claimant
                                                                              1
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                           2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 11 of 34 Page ID #:2667



                              1   for services Claimant provided to PDVSA.” Id. The government’s fourth attempt
                              2   fails to cure these fatal flaws.
                              3          Rather than seriously addressing these foundational deficiencies—or any of
                              4   the other concerns identified by the Court, including that the conspiracy allegations
                              5   are wholly conclusory—the government again applies for an arrest warrant on the
                              6   back of a now-too-familiar bloated, rehashed complaint that broadly alleges a
                              7   massive conspiracy. But such conclusory and generalized allegations cannot
                              8   establish probable cause to believe the res is subject to forfeiture, no matter how
                              9   vigorously they are repeated. The TAC does not plausibly allege the arbitral award
                             10   is forfeitable, that Claimant was involved in the alleged misconduct, that corporate
                             11   separateness should be disregarded, or that Claimant was a co-conspirator in
B AKER & H OSTETLER LLP




                             12   anything. In addition, as framed in the Application, the requested warrant is
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   impermissible since it is not actually directed at the res in this case and no
                             14   specificity is provided. These fatal flaws in the Application defeat the Court’s
                             15   subject matter jurisdiction and render the Application deficient as a matter of law.1
                             16   No warrant should issue.
                             17
                             18
                                  1
                             19     As discussed below, the government asks the Court to issue a warrant that is both
                                  unprecedented and impermissible. Any warrant issued by the Court must be served on the
                             20   res whose forfeiture the government seeks in the TAC in order to establish its subject
                             21   matter jurisdiction over that res, but this is impossible because the res in issue is in the
                                  possession of, and under the control of, an English court in England. That court is a
                             22   sovereign entity not subject to service of process or any other exercise of jurisdiction by
                                  the Court under the Foreign Sovereign Immunities Act. To sidestep this fundamental
                             23
                                  problem, the government seeks a warrant that would not be served on the res, identified in
                             24   the TAC, but upon funds paid, or that may be paid, from the res to private persons
                                  pursuant to the English court’s orders. Such a warrant does not and cannot serve to assert
                             25   the Court’s jurisdiction over the res identified in the TAC that the government seeks to
                             26   forfeit, is impermissible as a general warrant under the Fourth Amendment, and does not
                                  meet the clear specificity requirements of Supplemental Rule G. In fact, the government
                             27   seeks a warrant that is the equivalent of a § 983(j) order, which cannot be enforced against
                                  persons over whom the Court does not have personal jurisdiction under controlling Ninth
                             28
                                  Circuit precedent. See, infra, pp. 21-24.
                                                                               2
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                             2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 12 of 34 Page ID #:2668



                              1   I.    SUPPLEMENTAL RULE G(3)(b)(ii)’S REQUIREMENT OF
                              2         PROBABLE CAUSE IS NOT SATISFIED HERE
                              3         Even if issuance of a warrant directed at presently unidentified portions of
                              4   funds released by a British court was legally permissible—which as detailed below
                              5   it is not—no warrant can be issued in this action where probable cause to support
                              6   forfeiture does not exist. Without question, a warrant application necessitates far
                              7   more than the rubber stamp sought here. Cf. United States v. Leon, 468 U.S. 897,
                              8   914 (1984) (noting the importance of neutral and detached determinations). The
                              9   government, with the present Application, asserts entitlement to a warrant of arrest
                             10   in rem relying almost exclusively on a handful of conclusory allegations tacked on
                             11   to the same recycled blunderbuss complaint utilized previously. See Application at
B AKER & H OSTETLER LLP




                             12   1 (stating that the Application is “particularly” based merely on paragraphs 1070-
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   1108 of the 300-page TAC).
                             14         Where a forfeiture complaint is deficient, it follows that a warrant of arrest in
                             15   rem cannot issue. Thus, this Court has denied prior applications where the operative
                             16   complaint has failed to state a claim. See ECF No. 89. Claimant has again moved to
                             17   dismiss, see ECF No. 94, and for the reasons detailed in that motion, this action
                             18   (and the Application) cannot proceed. Plainly stated, the TAC fails yet again to
                             19   overcome the insurmountable roadblocks previously identified by Claimant and the
                             20   Court. Critically, the TAC still fails to connect the res—comprised entirely of funds
                             21   provided by a third-party bank, unconnected to 1MDB allegations, to satisfy an
                             22   arbitral award to compensate PSOSVL for its legitimate drilling services—to the
                             23   alleged conspiracy and money laundering. The government has previously
                             24   attempted to obscure this foundational failure by arguing “but for” causation, which
                             25   was rejected by the Court, and by steadfastly and inaccurately arguing that $13
                             26   million used to purchase the Saturn is money from the 1MDB joint venture. It is
                             27   now clear beyond argument—mathematical or otherwise—that the $13 million used
                             28   to buy the Saturn is not money from the 1MDB joint venture. In reality, however,
                                                                            3
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                         2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 13 of 34 Page ID #:2669



                              1   because this case is not about whether the Saturn is forfeitable, the origin of a mere
                              2   $13 million of the $260 million used to purchase the Saturn has no bearing on the
                              3   forfeitability of funds paid to PSOSVL for a drilling contract that PSOSVL fulfilled
                              4   without owning the Saturn. As the Court put it, “it seems undeniable that if
                              5   Claimant were not a PetroSaudi-related entity – for example, if Chevron had leased
                              6   the Saturn for operations in Venezuela – the government would not have any
                              7   reasonable basis to seek forfeiture of the arbitral award.” ECF No. 89 at 5. This has
                              8   not changed.
                              9         In addition to arguing the disconnectedness of the arbitral award to the
                             10   1MDB allegations, Claimant previously contended that the government’s
                             11   allegations were insufficient to connect the purchase of the Saturn to any money
B AKER & H OSTETLER LLP




                             12   that allegedly flowed from 1MDB. Or, as the Court phrased it, the “key problem” is
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   whether there “are sufficient allegations to provide a reasonable belief that . . . the
                             14   partial purchase of the Saturn can be traced to the original $185 million that made it
                             15   to PSOSL.” ECF No. 89 at 4. After many months—and three prior complaints—the
                             16   TAC is now unequivocal: there are no allegations supporting this proposition.
                             17         Specifically, ignoring the fundamental disconnect between the arbitral award
                             18   and the 1MDB allegations, the government focuses on $300 million invested by
                             19   1MDB into the joint venture that, as the Court has noted, was “not stolen.” ECF
                             20   No. 52 at 4. Following this investment, the joint venture transferred $185 million to
                             21   PSI, which, in turn, transferred the same amount to PSOSL. While the government
                             22   pins its forfeiture theory on the fate of this $185 million, the TAC is clear that not a
                             23   dime of that money was used to purchase the Saturn or to fund performance of the
                             24   contract that forms the basis of the arbitral award. Indeed, the TAC still fails to
                             25   connect the res at issue to any SUA or money laundering. Thus, an arrest warrant is
                             26   unjustified.
                             27         As courts have observed in a range of contexts, “it cannot too often be
                             28   repeated or too strongly emphasized that ‘saying so doesn’t make it so . . . .’” Velez
                                                                              4
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                           2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 14 of 34 Page ID #:2670



                              1   v. City of Chicago, No. 18 C 8144, 2021 WL 3231726, at *4 (N.D. Ill. July 29,
                              2   2021) (quoting United States v. 5443 Suffield Terrace, Skokie, Ill., 607 F.3d 504,
                              3   510 (7th Cir. 2010)). Nor does “saying it repeatedly make it so.” Dennis v. Kellogg
                              4   Co., 697 F.3d 858, 867 (9th Cir. 2012) (emphasis added). See also Donald J. Trump
                              5   for President Inc. v. Sec’y of Penn., 830 Fed. App’x 377, 381 (3d Cir. 2020);
                              6   Sebastian v. Overstreet, No. 4:06MC56, 2006 WL 3219452, at *2 (N.D. Fla. Nov.
                              7   6, 2006) (“Saying something, even repeatedly, does not make it so.”); Chrysler
                              8   Credit Corp. v. Anthony Dodge, Inc., No. 92 C. 5273, 1996 WL 509888, at *3
                              9   (N.D. Ill. Sept. 4, 1996) (“Saying it is so does not, however, make it so, no matter
                             10   how many times it is repeated.”); Larson v. Abbot Labs., No. Civ. A. ELH-13-
                             11   00554, 2013 5937824, at *9 (D. Md. Nov 5, 2013) (“Saying it repeatedly does not
B AKER & H OSTETLER LLP




                             12   make it so.” (citing Lewis Carroll, The Hunting of the Snark 3 (1876) (“I have said
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   it thrice: What I tell you three times is true.”)).
                             14          Eschewing this principle, the government’s Application is more of the same:
                             15   now-familiar but conclusory allegations inconsistent with fraud or conspiracy that
                             16   simply do not support forfeiture. It is clear that the government’s approach to this
                             17   case is, and has been, one that operates backwards—the government first concluded
                             18   that it wants to forfeit the independent arbitral award, and then sought to reverse-
                             19   engineer some set of facts to minimally satisfy its pleading burden. This approach
                             20   finds support in neither common sense nor forfeiture law and should be rejected.
                             21   And the Application’s re-hashing of the TAC should be rejected. Simply
                             22   declaring—even repeatedly—that probable cause exists does not satisfy the
                             23   mandates of Supplemental Rule G.
                             24          Claimant has already moved to dismiss the TAC, ECF No. 94, therein
                             25   highlighting the insufficiency of the allegations. The fact that the TAC fails to
                             26   satisfy the government’s pleading standard and Rule G necessarily means that a
                             27   finding of probable cause to issue an arrest warrant in rem is not possible.
                             28
                                                                               5
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                         2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 15 of 34 Page ID #:2671



                              1         Furthermore, the government’s assertion that “any revenues of the Mariscal
                              2   Sucre project” without limitation, wherever held by anybody in the world, “are
                              3   forfeitable as proceeds of the conspiracy to defraud 1MDB,” Application at 15,
                              4   seeks an unprecedented extension of existing forfeiture law. In support of this
                              5   proposition, the government leans heavily on the Sixth Circuit’s criminal forfeiture
                              6   decision in United States v. Warshak, 631 F.3d 266, 332 (6th Cir. 2010). The
                              7   government erroneously invokes Warshak for the proposition that all of the assets
                              8   and revenues of a business are forfeitable if it was at some point funded by some
                              9   illegal conduct, even if the business is engaged in legitimate business activities.
                             10   However, Warshak upheld criminal forfeiture of money generated by a company
                             11   through legitimate sales because the company’s entire operation was “permeated
B AKER & H OSTETLER LLP




                             12   by fraud.” Id. at 332. This basis of forfeitability, as the subsequent decision in
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   United States v. McLaughlin, 565 Fed. App’x 470, 477 (6th Cir. 2014) elucidates,
                             14   extends only to situations where an entire business is fraudulent.
                             15         That predicate is not even remotely present here. The TAC acknowledges, as
                             16   it must, that, (i) the Saturn drillship and operations were separate and distinct from
                             17   the Discoverer drillship and operations, and (ii) the arbitration award relates solely
                             18   to services provided by PSOSVL utilizing the Saturn. TAC ¶¶ 1103-04.
                             19   Nevertheless, recognizing that these inconvenient and irrefutable facts are fatal to
                             20   its forfeiture claims, the government cynically conflates the Saturn and the
                             21   Discoverer into a single “Mariscal Sucre” project and ignores the fact that PSOSVL
                             22   owned neither ship. Moreover, Mariscal Sucre was PDVSA’s own pre-existing
                             23   project, orchestrated in accordance with PDVSA’s own project plan. Therefore, it is
                             24   wholly unsupportable and indeed implausible that Mr. Obaid directed or controlled
                             25   the Mariscal Sucre project. And the “business” proceeds that the government seeks
                             26   to forfeit are neither of the ships allegedly at issue, nor any other physical res
                             27   allegedly purchased with proceeds of illegal conduct, but instead a separate,
                             28   contractual award received by PSOSVL, which did not own any vessels, under its
                                                                              6
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                           2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 16 of 34 Page ID #:2672



                              1   contract with PDVSA. PSOSVL’s award is wholly based on an extensive and
                              2   legitimate business operations, the fact explicitly found to be the case by an
                              3   arbitration panel, and is thus completely dissimilar from the facts giving rise to
                              4   Warshak. In McLaughlin, the Sixth Circuit rejected a similar attempt to invoke
                              5   Warshak because the fraud was discrete and the case did not present a scenario
                              6   where “the entire operation was permeated with fraud, and that income generated
                              7   from fraud cycled through [the company’s] operations. . . .” Id. at 478. See also
                              8   United States v. Wood, No. 3:15-cr-14, 2016 WL 8131221, at *2 (E.D. Ky. Oct. 17,
                              9   2016) (finding unpersuasive and rejecting application of Warshak as limited to
                             10   operations “permeated with fraud” that “remained rotten and malignant”).
                             11         In a similar vein, the government’s invocation of United States v. Farkas,
B AKER & H OSTETLER LLP




                             12   No. 1:10CR200 LMB, 2011 WL 5101752, at *3 (E.D. Va. Oct. 26, 2011) is
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   likewise unavailing. There can be no plausible allegation that the purchase and
                             14   operation of the Saturn would not have proceeded in the absence of $13 million
                             15   allegedly raised through the operation of the Discoverer, which, in turn, was
                             16   allegedly purchased with some funds allegedly related to 1MDB. Indeed, the Court
                             17   previously observed that “even putting those issues aside, it is not clear that the
                             18   government’s ‘but for’ inference can be fairly drawn from the alleged facts given
                             19   that there are presumably a number of different ways that PetroSaudi could have
                             20   funded the drillship investment without 1MDB.” ECF No. 52 at 5 n.3. The
                             21   government has never alleged otherwise or asserted that fraud enabled Claimant to
                             22   remain in business.2 This also undercuts the government’s citation of United States
                             23   v. Park, 825 F. Supp. 2d 644, 648 (D. Md. 2011) which pegged the theory of
                             24   forfeitability to solvency via illegality. The government’s requested overreach is
                             25   precisely what CAFRA was intended to prevent.
                             26
                             27   2
                                   In the industry, drillship purchases are readily financeable on the basis of their own
                                  activities and future revenues. Take for example the Discoverer which, under its previous
                             28
                                  owner, was subject to bond-based financing.
                                                                              7
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                           2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 17 of 34 Page ID #:2673



                              1          The government is also incorrect regarding its treatment of Claimant’s
                              2   innocent owner status. The government insists that “a civil forfeiture Complaint
                              3   need not negate this defense at all,” Application at 18, but spends pages echoing the
                              4   baseless conclusion that PSOSVL did not innocently operate the Saturn. Id. at 16-
                              5   19. The assertions and arguments offered by the government in support of this
                              6   conclusion are unavailing.
                              7          First, the government broadly pronounces that Mr. Obaid’s knowledge and
                              8   actions can (and should) be imputed to PSOSVL. Yet, the TAC fails to point to any
                              9   specific actions that Mr. Obaid supposedly took on behalf of PSOSVL in
                             10   furtherance any conceivable conspiracy. There is no basis to impute his actions to
                             11   PSOSVL, such that it could be deemed a culpable actor in the supposedly tainted
B AKER & H OSTETLER LLP




                             12   drilling project.
   A TTORNEYS AT L A W
      L OS A NGELES




                             13          Second, the government’s pejorative attempts to sully Mr. Obaid reveal its
                             14   true theory. Specifically, the government pronounces him a “bad actor” and
                             15   Claimant a “captive” company. See, e.g., Application at 18.3 The government then
                             16   goes on to assert that “bad actors” should not be able to “avoid” legal consequences
                             17   through operation of the corporate form. Thus, while the government ostensibly
                             18   invokes an imputation theory as the foundation of its case, its argument is nothing
                             19   more than a disguised reverse veil piercing (alter ego) theory that is contrary to
                             20   California law. Under traditional application of alter ego theory, corporate
                             21   separateness may be disregarded in order to hold an owner liable for corporate
                             22   actions only when stringent criteria (not even alleged in the TAC, much less
                             23
                                  3
                             24     The government’s “captive company” allegation is found nowhere in the TAC. The
                                  government does allege—incorrectly—that Mr. Obaid had “full control” over Claimant,
                             25   TAC ¶ 1098, “by virtue” of being a “Required Director.” In reality, Mr. Obaid never had
                             26   majority control of the Board, was never an officer of the company, and the Required
                                  Director provision was never implicated (all actions having been unanimous). Further, the
                             27   bylaws clearly required a majority vote on contracts and other significant corporate
                                  actions notwithstanding the Required Director provision. The TAC makes no allegations
                             28
                                  to the contrary or that the provisions that allegedly “could” be used, actually were.
                                                                              8
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                           2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 18 of 34 Page ID #:2674



                              1   plausibly pled) are met. See Daewoo Elecs. Am. Inc. v. Opta Corp., 875 F.3d 1241,
                              2   1249 (9th Cir. 2017) (quoting Wady v. Provident Life & Accident Ins. Co. of Am.,
                              3   216 F. Supp. 2d 1060, 1066 (C.D. Cal. 2002)) (California law) (“[S]ituations where
                              4   the ‘owner of a corporation will be held liable for the actions of the corporation’”
                              5   are addressed by “the theory of ‘alter ego.’”). Here, the government’s reversal of
                              6   this traditional alter-ego concept—seeking to hold the corporation responsible for
                              7   the alleged actions of the purported owner—runs headlong into California’s
                              8   rejection of “reverse piercing” actions that hold an alter ego corporation liable for
                              9   the actions of its shareholders.4 United States v. Kim, 806 F.3d 1161, 1168 (9th Cir.
                             10   2015). See also Postal Instant Press, Inc. v. Kaswa Corp., 77 Cal. Rptr. 3d 96
                             11   (2008) (“[R]everse piercing is a radical and problematic change in standard alter
B AKER & H OSTETLER LLP




                             12   ego law.”); United States v. Boyce, 38 F. Supp. 3d 1135, 1156 (C.D. Cal. 2014)
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   aff’d 638 Fed. App’x 654 (9th Cir. 2017). The government’s sleight of hand should
                             14   be rejected.
                             15          Finally, the government wholly misconstrues United States v. Obaid, 971
                             16   F.3d 1095 (9th Cir. 2020) in asserting that acts of spending money are part of a
                             17   “misappropriation conspiracy.” Application at 19. The Ninth Circuit’s statement on
                             18   this point, which is the subject of a pending certiorari petition, warrants
                             19   reproduction in full:
                             20          The threshold inquiry under section 1355 is whether “sufficient
                                         acts . . . giving rise to the forfeiture” took place in the Central District.
                             21
                                         $1.67 Million, 513 F.3d at 996. As alleged, the Palantir shares were
                             22          purchased using funds traceable to a $700 million transfer to the Good
                                         Star Account as part of the 1MDB scheme. Some of the alleged acts in
                             23
                                         furtherance of the conspiracy were conducted in the Central District,
                             24          including expensive real estate purchases in Beverly Hills, the
                             25          financing of a motion picture, and the purchase of the Palantir shares.
                                         Purchasing real estate in Beverly Hills and shares of stock in Palantir
                             26
                             27   4
                                    Mr. Obaid is not even an owner of Claimant. As the TAC details, during the relevant
                                  time he was at most a fifty percent owner of a distant parent entity several layers removed.
                             28
                                  See TAC ¶ 1101.
                                                                               9
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                             2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 19 of 34 Page ID #:2675



                              1         are not per se criminal acts. However, if the purchases were a
                              2         mechanism to launder proceeds in furtherance of the 1MDB scheme,
                                        “sufficient acts” giving rise to the forfeiture occurred in the Central
                              3         District, thus making venue proper. See id. We thus conclude that the
                              4         conspiratorial activity in the Central District was sufficient to support
                                        venue in that district, given “the relatively low standard set forth in
                              5         section 1355.” Batato, 833 F.3d at 420.
                              6   971 F.3d at 1106 (emphases added). The Obaid discussion concerned a question of
                              7   venue and, then, solely with respect money laundering. There is absolutely nothing
                              8   to support the bald assertion that “a conspiracy to misappropriate money does not
                              9   end when the money is first stolen.” Application at 19. To the contrary, a
                             10   conspiracy typically concludes once its object is accomplished. Cf. Houston v.
                             11   United States, 217 F. 852, 859 (9th Cir. 1914) cert. denied, 238 U.S. 613 (1915) (A
B AKER & H OSTETLER LLP




                             12   conspiracy to defraud the United States continued until the defendants cashed the
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   government’s checks); United States v. Green, 594 F.2d 1227, 1229 (9th Cir. 1979)
                             14   (“If the principal objects of a conspiracy [to steal government property] have been
                             15   accomplished before an act of concealment, however, then in all but the unusual
                             16   case the conspiracy has ended before the cover-up begins”); United States v.
                             17   Vowiell, 869 F.2d 1264, 1270 (9th Cir. 1989) (conspiracy to assist escape of
                             18   prisoners ends once fugitives have passed the point of immediate pursuit); United
                             19   States v. Tanke, 743 F.3d 1296, 1305 (9th Cir. 2014) (stating, in the context of a
                             20   mail fraud conspiracy that “[t]o determine when a scheme ends, we look to the
                             21   scope of the scheme as devised by the perpetrator.”). The government’s desperate
                             22   pursuit of the manufactured argument that PSOSVL was involved in a conspiracy
                             23   that allegedly occurred and ended before PSOSVL was even formed is preposterous
                             24   on its face and unavailing.
                             25
                             26
                             27
                             28
                                                                           10
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                        2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 20 of 34 Page ID #:2676



                              1   II.     THE GOVERNMENT SEEKS AN IMPERMISSIBLE WARRANT
                              2           THAT CANNOT BE SERVED ON THE RES THE GOVERNMENT
                              3           SEEKS TO FORFEIT DEFEATING THE COURT’S SUBJECT
                              4           MATTER JURISDICTION OVER THAT RES
                              5           The government is seeking an unprecedented and impermissible warrant to
                              6   avoid what it knows to be the fundamental legal requirements for the exercise of “in
                              7   rem” jurisdiction in a forfeiture action. The Court’s jurisdiction depends upon the
                              8   successful execution of an arrest warrant in rem on the totality of the Defendant
                              9   Assets since the TAC seeks the forfeiture of the entirety of these assets. That cannot
                             10   be accomplished here because the Defendant Assets are entirely controlled by the
                             11   High Court of Justice, Business and Property Courts of England and Wales (“High
B AKER & H OSTETLER LLP




                             12   Court”). That court is the custodian of the funds, but it also is an arm of the British
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   government, entitled to sovereign immunity. It cannot, therefore, be served with an
                             14   arrest warrant under the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. §
                             15   1604.
                             16           As a result, the government seeks a “warrant of arrest in rem” that is not
                             17   actually directed at the res in this case—the Defendant Assets—but to portions of
                             18   that res that may be in the future, or have been already, dispersed pursuant to the
                             19   High Court’s orders. The government cannot proceed piecemeal in this fashion.
                             20   Moreover, no specificity is provided in the arrest warrant as to the particulars of the
                             21   portions of the res that it seeks to arrest and, indeed, insofar as the order is directed
                             22   at the future disbursements by the High Court, those “portions” of the res do not
                             23   even exist. There is no basis in law for the issuance of such a general warrant in an
                             24   in rem case, nor is such a warrant permissible under the Fourth Amendment. This
                             25   fatal flaw in the government’s arrest warrant application defeats the Court’s subject
                             26   matter jurisdiction and renders the warrant application deficient as matter of law.
                             27
                             28
                                                                             11
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                           2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 21 of 34 Page ID #:2677



                              1          A.     The Court’s Subject Matter Jurisdiction Requires Proper and
                              2                 Effective Service of a Warrant of Arrest in Rem
                              3          The Court’s subject matter jurisdiction in an in rem forfeiture case depends
                              4   upon service of a warrant of arrest in rem on the res as identified in the complaint,
                              5   in this case the Defendant Assets. See United States v. 2,164 Watches, 366 F.3d
                              6   767, 771 (9th Cir. 2004) (jurisdiction over the res “depends on whether the court
                              7   has power over the defendant res to enforce a judgment against it. Service of
                              8   process is the mechanism by which the court acquires this power.”). Consequently,
                              9   “‘a failure to serve the warrant on the res leaves the court without jurisdiction over
                             10   the ‘defendant’ (i.e., the object in dispute).’” Id. at 771 (quoting United States v.
                             11   Approx. 2,538.85 Shares of Stock Certificates of the Ponce Leones Baseball Club,
B AKER & H OSTETLER LLP




                             12   Inc., 988 F.2d 1281, 1287 n. 8 (1st Cir. 1993)); United States v. Funds Representing
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   Proceeds of Drug Trafficking in the Amount of $75,868.62, 52 F. Supp. 2d 1160,
                             14   1168 (C.D. Cal. 1999) (service of the warrant is “‘inarguably jurisdictional.’”). See
                             15   also Alyeska Pipeline Serv. Co. v. Vessel Bay Ridge, 703 F.2d 381, 384 (9th Cir.
                             16   1983), implicitly overruled on other grounds, as stated in Ventura Packers, Inc. v.
                             17   F/V Jeanine Kathleen, 424 F.3d 852, 859 (9th Cir. 2005) (“Jurisdiction over
                             18   the res is obtained by arrest under process of the court. In absence of an arrest, no
                             19   decree in rem can be rendered against the res.”).5 Here, as discussed before, the
                             20   government does not seek a warrant against the res, but against unidentified (and
                             21
                             22
                             23   5
                                    Indeed, the Court must have subject matter jurisdiction to issue the warrant itself. See In
                             24   re Seizure of Approx. 28 Grams of Marijuana, 278 F. Supp. 2d 1097, 1107 (N.D. Cal.
                                  2003) (“A federal court cannot issue warrants in furtherance of proceedings over which
                             25   there is no federal subject matter jurisdiction.”). This “chicken and egg” problem,
                             26   however, is resolved by the recognition that—once the warrant of arrest in rem is
                                  executed—the court’s subject matter jurisdiction is deemed to have been perfected. See
                             27   Proceeds of Drug Trafficking in the Amount of $75,868.62, 52 F. Supp. 2d at 166 (noting
                                  that the question before the court was whether the “subsequent seizure [by service of
                             28
                                  process] perfected this Court’s jurisdiction over the res”).
                                                                               12
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                              2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 22 of 34 Page ID #:2678



                              1   even unidentifiable) monies that may, or may not, be released by the High Court in
                              2   the exercise of its jurisdiction over the Defendant Assets.
                              3         Rule G governs civil forfeiture proceedings and requires both that the
                              4   government secure a warrant of arrest in rem and that the warrant be executed. See
                              5   Supp. Rule G(3)(b)(ii) (“the court—on finding probable cause—must issue a
                              6   warrant to arrest the property if it is not in the government’s possession, custody or
                              7   control and is not subject to a judicial restraining order”); Supp. Rule G(3)(c)(iv)
                              8   (“[i]f executing a warrant on property outside the United States is required, the
                              9   warrant may be transmitted to an appropriate authority for serving process where
                             10   the property is located.”). These rules must be strictly applied because of civil
                             11   forfeiture’s very nature. See United States v. Approx. $7,800.00 in U.S. Currency,
B AKER & H OSTETLER LLP




                             12   No. 1:19-CV-00427-NONE-EPG, 2020 WL 773399 at *3-4 (Feb. 18, 2020) (noting
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   that forfeiture statutes are “‘strictly construed against the government’” and that
                             14   “‘strict adherence to procedural rules is paramount in civil forfeiture
                             15   proceedings.’”) (quoting United States v. Marolf, 173 F.3d 1213, 1217 (9th Cir.
                             16   1999) and United States v. Twenty-Four Thousand Dollars ($24,000) in U.S.
                             17   Currency, No. 02:09–CV–2319, 2010 WL 2695637 at *1 (D. Nev. July 2, 2010)).
                             18         Nor can there be any dispute that this requirement was unaffected by the
                             19   enactment of 28 U.S.C. § 1355(b). The Court has concluded that this provision
                             20   eliminates any requirement that it have actual or constructive control over the
                             21   Defendant Assets in order to establish its in rem jurisdiction. However, § 1355(b)
                             22   does not address the question of how that jurisdiction must be asserted and
                             23   perfected, beyond stating that “[a]ny court with jurisdiction over a forfeiture action
                             24   pursuant to subsection (b) may issue and cause to be served in any other district
                             25   such process as may be required to bring before the court the property that is the
                             26   subject of the forfeiture action.” 28 U.S.C. § 1355(d). This provision is inapplicable
                             27
                             28
                                                                            13
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                         2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 23 of 34 Page ID #:2679



                              1   here. Consequently, any argument that § 1355(b) is self-executing, such that its
                              2   mere invocation is sufficient to establish in rem jurisdiction, is without merit.6
                              3          Indeed, Congress has made clear—in 18 U.S.C. § 981 which itself
                              4   specifically references § 1355(b)—that issuance and service of an arrest warrant in
                              5   rem are still required under that section. In this regard, section 981 states:
                              6   “Notwithstanding the provisions of rule 41(a) of the Federal Rules of Criminal
                              7   Procedure, a seizure warrant may be issued pursuant to this subsection by a judicial
                              8   officer in any district in which a forfeiture action against the property may be filed
                              9   under section 1355(b) of title 28, and may be executed in any district in which the
                             10   property is found, or transmitted to the central authority of any foreign state for
                             11   service in accordance with any treaty or other international agreement.”). 18 U.S.C.
B AKER & H OSTETLER LLP




                             12   § 981(b)(3). In addition, where Congress has intended to eliminate the requirement
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   that an arrest warrant in rem be served on the defendant property, because some
                             14   other procedure, i.e., “posting”, has been followed, it has said so specifically and
                             15   unequivocally. See 18 U.S.C. § 985(c)(3) (“If real property has been posted in
                             16   accordance with this subsection, it shall not be necessary for the court to issue an
                             17   arrest warrant in rem, or to take any action to establish in rem jurisdiction over the
                             18   property.”). Both of these provisions were enacted as part of the Civil Asset Reform
                             19   Act of 2000, P.L. 106-185, 114 Stat. 202, 213, 215.7
                             20
                                  6
                             21     Similarly, the government’s argument, previously advanced, that any arrest warrant in
                                  rem issued by the Court need only be provided to “an appropriate authority in the foreign
                             22   country for service under that country’s laws,” ECF No. 70, at 1, to become effective is
                                  incorrect. Supp. Rule G requires that such a warrant be transmitted to “an appropriate
                             23
                                  authority for serving process where the property is located.” Supp. R. G(3)(c)(iv)
                             24   (emphasis added). And, to the extent that service of a warrant of arrest in rem is to have
                                  any legal effect at all, it must be found in U.S. not English law. On this point, the mutual
                             25   legal assistance treaty between Britain and the United States is very clear, providing with
                             26   respect to service that “[s]ervice of any subpoena or other process . . . shall not impose
                                  any obligation under the law of the Requested Party [Britain] to comply with it.” ECF No.
                             27   60-7 at 15, Art. 13.
                                  7
                                    The unpublished opinion in United States v. Real Property Located at 475 Martin Lane,
                             28
                                  298 Fed. App’x 545, 549 (2008) does not support a contrary conclusion. To begin with,
                                                                              14
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                             2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 24 of 34 Page ID #:2680



                              1          Of course, execution of a warrant of arrest in rem overseas would ordinarily
                              2   require its transmission to the appropriate “central authority” in the relevant country
                              3   (in this case the UK National Crime Agency (NCA)) requesting that the warrant be
                              4   served on the custodian of the res and a return indicating that such service had been
                              5   accomplished. As noted, however, because the Defendant Assets are possessed and
                              6   controlled by the High Court in England, they enjoy immunity from service under
                              7   FSIA which provides unequivocally that a “foreign state shall be immune from the
                              8   jurisdiction of the courts of the United States . . . .” 28 U.S.C. § 1604. Accord Saudi
                              9   Arabia v. Nelson, 507 U.S. 349, 355 (1993) (FSIA deprives federal court of subject
                             10   matter jurisdiction over any claim against a foreign state); Sea Breeze Salt, Inc. v.
                             11   Mitsubishi Corp., 899 F.3d 1064, 1068 (9th Cir. 2018) (noting that FSIA is
B AKER & H OSTETLER LLP




                             12   “jurisdictional”).
   A TTORNEYS AT L A W
      L OS A NGELES




                             13          Federal courts have consistently recognized that, when a sovereign is the real
                             14   party in interest, the proceeding should be considered as against the sovereign itself
                             15   under the FSIA. This is true even in the context of in personam proceedings against
                             16   private persons. Thus, by example, when a business has entered liquidation under
                             17   foreign law, courts have routinely concluded that FSIA dismissal is required
                             18   because the government-appointed liquidator is an “agency or instrumentality” of
                             19   the foreign sovereign under the FSIA, 28 U.S.C. § 1603(b), and thus entitled to
                             20   sovereign immunity, because the liquidator exclusively possesses and controls the
                             21   business. See, e.g., Finanz AG Zurich v. Banco Economico S.A., 192 F.3d 240, 245
                             22   (2d Cir. 1999) (parties’ assumption that foreign liquidator is “real party in interest”
                             23   and “agency or instrumentality of a foreign state” under FSIA is “supported by the
                             24
                             25   that case is not precedential under applicable Ninth Circuit rules, Circuit Rule 36.3, and
                             26   the panel there relied only on an ambiguous Advisory Committee note to Supplemental
                                  Rule G(3)(c)(iv), which in fact simply explains why the rule is phrased broadly and repats
                             27   the truism that transmission of a warrant to a foreign central authority cannot ensure that it
                                  will be executed. See Supp. R. G(3)(c)(iv), advisory committee’s note (2006). Neither the
                             28
                                  note nor the Rule suggests that execution is not required.
                                                                               15
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                              2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 25 of 34 Page ID #:2681



                              1   record”); Drexel Burnham Lambert Grp., Inc. v. Comm. of Receivers for Galadari,
                              2   12 F.3d 317, 324 (2d Cir. 1993) (district court correctly concluded that Dubai
                              3   liquidation committee was instrumentality of the Emirate and suit barred by
                              4   sovereign immunity); Fabe v. Aneco Reins. Underwriting Ltd., 784 F. Supp. 448,
                              5   450-51 (S.D. Ohio 1991) (suit barred under FSIA because Bermudan liquidator is
                              6   agency or instrumentality of Bermuda under FSIA); Hong Kong Deposit & Guar.
                              7   Co. Ltd. v. Hibdon, 602 F. Supp. 1378, 1382 (S.D.N.Y. 1985) (Hong Kong
                              8   liquidator is real party in interest).
                              9          Given that the FSIA bars in personam proceedings against a private
                             10   defendant when it undergoes liquidation by a sovereign-appointed liquidator, the
                             11   logic is even more compelling that the FSIA bars in rem proceedings against a res-
B AKER & H OSTETLER LLP




                             12   defendant that is under the exclusive possession and control of a foreign court. The
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   High Court, unlike a liquidator, is not merely an “agency or instrumentality” of the
                             14   sovereign, but the sovereign itself. Like a liquidator, the High Court exclusively
                             15   possesses and controls the disposition of the defendant res. Moreover, like a
                             16   liquidator, any claim asserted against the defendant res must be presented to the
                             17   High Court for orderly resolution.
                             18          Indeed, in the analogous context of an in rem bankruptcy proceeding, the
                             19   Ninth Circuit and numerous other federal courts hold that a bankruptcy trustee is
                             20   the real party in interest regarding claims for or against the defendant-res
                             21   (bankruptcy estate). Turner v. Cook, 362 F.3d 1219, 1225-26 (9th Cir. 2004); In re
                             22   Eisen, 31 F.3d 1447, 1451 n.2 (9th Cir. 1994); Matter of Cmty. Home Fin. Servs.,
                             23   Inc., 990 F.3d 422, 427 (5th Cir. 2021); Willess v. United States, 560 Fed. App’x
                             24   762, 764 (10th Cir. 2014); Davy v. Star Packaging Corp., 517 Fed. App’x 874, 876
                             25   (11th Cir. 2013); Latelle v. Autozoners LLC, No. 2:11-cv-00591, 2012 WL
                             26   1315267, at *2 (D. Nev. Mar. 27, 2012). See also Estate of Migliaccio v. Midland
                             27   Nat’l Life Ins. Co., 436 F. Supp. 2d 1095, 1100 (C.D. Cal. 2006) (trustee is real
                             28   party in interest under Federal Rule of Civil Procedure Rule 17(a)). Here, much like
                                                                            16
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                         2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 26 of 34 Page ID #:2682



                              1   a bankruptcy trustee, the High Court has taken exclusive possession and control
                              2   over the res. Tellingly, it has done so pursuant to UK’s Civil Procedure Rules, Part
                              3   64, which governs “Claims Relating to the Administration of Estates and Trusts.”
                              4   Civil Procedure Rules, 1998, S.I. 1998/3132, Pt. 64 (U.K.). Pursuant to Practice
                              5   Direction 64A, the High Court has broad authority to oversee administration of a
                              6   trust, including ordering an existing trustee to “pay into court money which he
                              7   holds in that capacity . . . . .” Id. at Practice Direction 64A, ¶ 1(2)(a)(ii). That is
                              8   what the High Court did here; it ordered the then-existing trustee, Clyde & Co., to
                              9   “immediately transfer” the res into the “Court Funds Office” and declared that
                             10   “upon the transfer . . . to the Court Funds Office . . . the Defendant [Clyde & Co.]
                             11   will cease to be the trustee and escrow manager” of the res. ECF No. 57-1, ¶¶ 1(b),
B AKER & H OSTETLER LLP




                             12   3 (italics added). Accordingly, an arrest warrant in rem cannot be served on the
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   High Court, even though such service is necessary to establish this Court’s
                             14   jurisdiction, because such service is barred by sovereign immunity under the FSIA.
                             15          Here it is important to note that nothing in section 1355(b)’s statutory
                             16   language, nor in its legislative history, suggests that it was intended to displace or
                             17   modify sovereign immunity established under FSIA. To construe § 1355(b)
                             18   otherwise would be fundamentally inconsistent with well-established principles
                             19   governing statutory interpretation of multiple statutes that can be brought to bear
                             20   upon this same issue or matter. When two statutes bear on the same issue, courts are
                             21   not to ignore one at the expense of the other. “‘[S]tatutes addressing the same
                             22   subject matter’ should be construed in pari materia.” Fed. Trade Comm’n v. AMG
                             23   Capital Mgmt., LLC, 910 F.3d 417, 433 n.2 (9th Cir. 2018) (O’Scannlain, J.,
                             24   concurring) (quoting Wachovia Bank v. Schmidt, 546 U.S. 303, 315 (2006)); in
                             25   other words, related statutes should “be construed as if they were one
                             26   law,” Erlenbaugh v. United States, 409 U.S. 239, 243 (1972) (quotations and
                             27   citation omitted), and synthesized accordingly.
                             28
                                                                              17
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                             2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 27 of 34 Page ID #:2683



                              1          The only way in which both section 1355(b) and FSIA can be satisfied here
                              2   is if a proper British governmental entity confirms to the Court that the immunity
                              3   accorded to the High Court has been withdrawn in this case. Sovereign immunity
                              4   can, of course, be waived. But such a waiver must be clear and made by a properly
                              5   authorized official. See Packsys, S.A. DE C.V. v. Exportadora De Sal, S.A., 899
                              6   F.3d 1081, 1093 (9th Cir. 2018). No such waiver has been made in this case.
                              7          The government clearly understands the fundamental impediment to the
                              8   Court’s jurisdiction described above, and suggests instead that the Court direct its
                              9   warrant at “any portions of the Defendant Assets that have been or may be released
                             10   by the High Court of Justice.” See Proposed Warrant for Arrest in Rem, ECF 93-1,
                             11   at 2. But, the defendant res here under the TAC is the Defendant Assets, and the
B AKER & H OSTETLER LLP




                             12   Court’s jurisdiction depends upon service of a warrant on that res. There is no legal
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   basis for proceeding piecemeal in the form of an “arrest warrant” against portions
                             14   of the res that may come into the hands of private persons as a result of the High
                             15   Court’s maintenance orders. Indeed, such an arrest warrant is neither constitutional
                             16   nor statutorily supportable.8
                             17          B.     The Warrant is Impermissible and Cannot Establish the Court’s
                             18                 Jurisdiction Over the Res Identified in the TAC
                             19          In order to proceed with this case, the Court must have jurisdiction over the
                             20   res identified in the TAC. It cannot establish its jurisdiction on a piecemeal basis by
                             21   8
                                    Significantly, the NCA also appears to understand the impediment to execution of a
                             22   warrant of arrest in rem by service on the High Court. In the First Witness Statement of
                                  Jonathan Rainer, submitted earlier in this case, see ECF No. 70-2, Mr. Rainer—an NCA
                             23
                                  Grade 2 Senior Investigations Manager—suggested (incorrectly) that an arrest warrant
                             24   would not have to be served on the High Court, but could instead be served on the
                                  Claimant. Id. at 1-2. The warrant, however, as a matter of U.S. law, must be served on the
                             25   Defendant Assets, which are the defendant in this case, not on their owner. Additionally, it
                             26   must be noted that Mr. Rainer’s unsupported assertion that the High Court holds the res in
                                  the manner of a bank is incorrect. See Further Declaration of the Hon. James Lewis, QC,
                             27   ECF 80-1, ¶¶ 5, 6-8 (noting that British “courts do not hold funds in a banking capacity”
                                  and that that court has exercised its in rem jurisdiction over the Defendant Assets as part
                             28
                                  of its trust supervision authority).
                                                                              18
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                             2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 28 of 34 Page ID #:2684



                              1   attaching portions of that res seriatim. This is made clear in Rule G, which provides
                              2   for issuance of an arrest warrant for the property, “described . . . with reasonable
                              3   particularity,” in the government’s forfeiture complaint and then provides for
                              4   issuance of an arrest warrant in rem to be served on that property. Supp. Rule
                              5   G(2)(c), (3)(b)(ii). Rule G does not provide for issuance of a materially different
                              6   warrant that does not mirror the complaint and that would be served only on
                              7   portions of the actual res—portions that have not and, at least with regard to future
                              8   disbursements authorized by the High Court, cannot be identified with any
                              9   particularity.
                             10          The government’s proposed warrant does not describe the property to be
                             11   “seized” by amount, the date it was (or may be) paid from the res, the recipients nor
B AKER & H OSTETLER LLP




                             12   the current custodians of these amounts, but only as “portions of the Defendant
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   Assets that have been or may be released by the High Court of Justice.” It is not
                             14   enough for the warrant to authorize the seizure of an inchoate category of materials.
                             15   This is true under Rule G, and under the Fourth Amendment, which clearly applies
                             16   to civil forfeiture proceedings. See United States v. James Daniel Good Real
                             17   Property, 510 U.S. 43, 49 (1993) (citing One 1958 Plymouth Sedan v.
                             18   Pennsylvania, 380 U.S. 693, 696 (1965)). Consequently, like other warrants, a
                             19   warrant of arrest in rem must “particularly describ[e] the . . . persons or things to be
                             20   seized.” U.S. Const. Amend. IV.
                             21          Thus, as the Ninth Circuit has consistently held in the criminal context, a
                             22   warrant authorizing seizure of “evidence of a violation of” a particular statute is
                             23   overbroad and invalid. Accordingly, in United States v. Crozier, 777 F.2d 1376,
                             24   1381 (9th Cir. 1985), the court held insufficient a warrant simply identifying
                             25   “material evidence” of a violation of federal statute: “Here, the warrant is deficient
                             26   because it is overbroad and does not describe any particular property.” See also, e.g.
                             27   United States v. Clark, 31 F.3d 831, 836 (9th Cir. 1994) (holding warrant calling
                             28   for “fruits and instrumentalities of [a] violation of Title 21, U.S.C. § 841(a)(1)”
                                                                            19
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                          2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 29 of 34 Page ID #:2685



                              1   impermissible); United States v. Drebin, 557 F.2d 1316, 1322 (9th Cir. 1977)
                              2   (although “technical precision” is not required, it is “necessary that there be
                              3   reasonable particularity and certainty as to the identity of the property to be
                              4   searched for and seized, so that the warrant shall not be a mere roving
                              5   commission.””) (quoting United States v. Quantity of Extracts, Bottles, etc., 54 F.2d
                              6   643, 644 (S.D. Fla. 1931)).9
                              7         Overall, the government asks this Court to issue the equivalent of a “general
                              8   warrant,” which were among the precipitating factors of the American Revolution
                              9   that the Fourth Amendment was adopted to prohibit. See Thomas Y.
                             10   Davies, Recovering the Original Fourth Amendment, 98 MICH. L. REV. 547, 601
                             11   (1999). Under that amendment, and Rule G, the government cannot obtain a
B AKER & H OSTETLER LLP




                             12   warrant that does not describe the property to be seized, as identified in the TAC,
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   with particularity.
                             14         In fact, rather than filing individual forfeiture complaints against any portions
                             15   of the res disbursed by the High Court (as might be identified with reasonable
                             16   particularity), the government seeks here to transform the warrant of arrest in rem
                             17   into the practical equivalent of a § 983(j) order applicable to any person who may
                             18   come into possession of a portion of the res. This is not only procedurally and
                             19   constitutionally impermissible, but also asks the Court to bind unknown parties
                             20   over whom it may not have personal jurisdiction.10
                             21
                             22
                             23
                             24
                                  9
                                    Although the illegal seizure of a res does not “immunize” it from for forfeiture in a
                             25   proper case, United States v. $191,910.00 in U.S. Currency, 16 F.3d 1051, 1063 (9th Cir.
                             26   1994), here the question is whether the Court should issue a warrant that, on its face, is
                                  insufficient under the Fourth Amendment.
                             27   10
                                     Even assuming that cases permitting courts to issue binding orders to individuals with
                                  respect to a res are correct, with no means of perfecting that jurisdiction because of the
                             28
                                  English Court’s sovereign immunity, this option is unavailable.
                                                                              20
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                            2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 30 of 34 Page ID #:2686



                              1          C.     The Court Lacks Personal Jurisdiction Sufficient to Issue the
                              2                 Requested Warrant
                              3          Whether the government is seeking a warrant or an incognito § 983(j) order,
                              4   and leaving aside the procedural irregularities this would entail, the Court must still
                              5   have personal jurisdiction over any person it wishes to bind. Although United
                              6   States v. Obaid, 971 F.3d 1095 (9th Cir. 2020), holds that the Court need not have
                              7   personal jurisdiction over a Claimant to adjudicate an in rem dispute, it does not
                              8   follow that the Court can issue mandatory orders, including process, absent
                              9   personal jurisdiction over the person to be bound. Here, the government seeks a
                             10   warrant that does not specify who will receive copies of the warrant—and thence be
                             11   bound by it—but as the Defendant Assets are located overseas it is highly likely, if
B AKER & H OSTETLER LLP




                             12   not certain, that some or all of those persons will not be subject to personal
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   jurisdiction in this District, or even in the United States as a whole.
                             14          As a matter of constitutionally required Due Process, and where—as here—
                             15   “general” jurisdiction is lacking, a party must (1) have sufficient minimum contacts
                             16   with the forum and (2) the case must arise out of or relate to those contacts, before
                             17   it can be bound by the Court’s orders. See, e.g., Ranza v. Nike, Inc., 793 F.3d 1059,
                             18   1068 (9th Cir. 2015).11 And, to the extent that the relevant person is an entity, the
                             19   contacts of an owner or “parent” cannot be attributed to that entity unless it can be
                             20   shown to meet the Ninth Circuit’s alter ego requirements. Ranza, 793 F.3d at 1073
                             21   (holding that “the alter ego test may be used to extend personal jurisdiction to a
                             22   foreign parent or subsidiary when, in actuality, the foreign entity is not really
                             23   separate from its domestic affiliate.”).
                             24          This is a high bar to meet. The government must show “(1) that there is such
                             25   unity of interest and ownership that the separate personalities [of the two entities]
                             26
                             27   11
                                     In the corporate context, a court may exercise general jurisdiction only where the entity
                                  is either organized in the relevant jurisdiction or maintains its principal place of business
                             28
                                  there. See Daimler AG v. Bauman, 571 U.S. 117, 139 (2014).
                                                                               21
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                              2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 31 of 34 Page ID #:2687



                              1   no longer exist and (2) that failure to disregard [their separate identities] would
                              2   result in fraud or injustice.” Id. (internal quotation marks omitted). “This test
                              3   envisions pervasive control over the subsidiary, such as when a parent corporation
                              4   ‘dictates every facet of the subsidiary’s business—from broad policy decisions to
                              5   routine matters of day-to-day operation.’ [citation omitted] Total ownership and
                              6   shared management personnel are alone insufficient to establish the requisite level
                              7   of control.” Id. No such contacts have been alleged in the TAC even with respect to
                              8   PSOSVL, let alone others who may receive disbursements from the res in
                              9   accordance with the High Court’s orders.12
                             10         Moreover, if the Court is to bind a claimant (rather than the defendant res) it
                             11   must also have personal jurisdiction over that claimant. Here, of course, the
B AKER & H OSTETLER LLP




                             12   Claimant’s only connection to the forum is filing a claim in this action, as it was
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   required to do in order to protect its property interest in the res. This is insufficient.
                             14   See United States v. 51 Pieces of Real Property in Roswell, N.M., 17 F.3d 1306,
                             15   1313 (10th Cir. 1994); United States v. One Oil Painting Entitled “Femme en
                             16   Blanc” by Pablo Picasso, 362 F. Supp. 2d 1175, 1189 (C.D. Cal. 2005) (finding
                             17   personal jurisdiction over a claimant based on minimum contacts and noting that
                             18   “[t]he court is not concluding that merely appearing in the in rem action is
                             19   sufficient to establish personal jurisdiction.”). The Court cannot, therefore, exercise
                             20   personal jurisdiction over PSOSVL.13
                             21         To the extent that the government seeks a warrant applicable to the parties—
                             22   essentially different foreign law firms that so far have received disbursements in
                             23   accordance with the High Court’s orders for legal services that the High Court
                             24   concluded were necessary to protect the res, all in satisfaction of the High Court’s
                             25
                                  12
                                     Although the government seeks to impute allegations about Mr. Obaid to PSOSVL, this
                             26
                                  also is impermissible under California’s “reverse piercing” cases. See, supra, pp 8-9.
                             27   13
                                     Nor can the Court exercise “general” personal jurisdiction here. PSOSVL is organized in
                                  Barbados and has its principal place of business in the Caribbean, outside of the United
                             28
                                  States. See Daimler, 571 U.S. at 139.
                                                                              22
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                            2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 32 of 34 Page ID #:2688



                              1   trust responsibilities and protective of its jurisdiction—the lack of personal
                              2   jurisdiction is entirely obvious.14
                              3          And, to the extent that the government seeks a warrant purporting to bind
                              4   entities and individuals in England who are acting in accordance with the legal
                              5   orders of the English courts, it is also impermissible. The case closest to the facts of
                              6   this case is Reebok Int’l v. McLaughlin, 49 F.3d 1387 (9th Cir. 1995). There, the
                              7   Ninth Circuit reviewed a contempt order directed at a Luxembourg bank that had
                              8   transferred certain funds subject to a U.S. “freeze” order. The underlying case
                              9   involved Reebok’s trademark infringement claims against an individual in
                             10   California. The order had been served on the bank but was never successfully
                             11   domesticated under Luxembourg’s law. See id. at 1389. The U.S. district court
B AKER & H OSTETLER LLP




                             12   ultimately held the bank in contempt, imposing a very substantial monetary penalty
   A TTORNEYS AT L A W
      L OS A NGELES




                             13   (approximating the amount transferred).
                             14          The Ninth Circuit reversed, holding that the district court lacked personal
                             15   jurisdiction over the bank, based on its complete lack of contacts with the
                             16   jurisdiction, and because the bank had acted in accord with the law of Luxembourg
                             17   and the Luxembourg court’s order. The Ninth Circuit reasoned that the bank had in
                             18   no sense “directed” its activities toward the United States. Rather, it found that the
                             19
                                  14
                                     Stated simply, “specific Department policy applies to the forfeiture of attorneys’ fees.”
                             20   U.S. Dep’t of Justice, Criminal Division Asset Forfeiture Policy Manual 2021 at 30. The
                             21   Justice Manual, § 9-120.000 et seq. in turn provides that any action to forfeit attorneys’
                                  fees requires the approval of the Assistant Attorney General for the Criminal Division.
                             22   There is no indication that the government has complied with its own internal mandates
                                  here before seeking a warrant applicable to, among other things, funds that the High Court
                             23
                                  of Justice has dictated be paid to attorneys to ensure ongoing protection of the res. This
                             24   policy is important. Per the Department of Justice, “application of the forfeiture provisions
                                  to attorney fees [must] be carefully reviewed” to ensure uniform and fair application. Id. §
                             25   9-120.100. Although lack of compliance does not create substantive rights for litigants, id.
                             26   § 9-121.010, such an apparently cavalier approach would reinforce that the government is
                                  proceeding with disregard for the fact that the High Court has made specific provisions for
                             27   specific amounts to be paid from the funds under its control consistent with British law,
                                  solely for the purpose of paying creditors and legal fees and expenses of Claimant. See
                             28
                                  ECF No. 57-1, March 23, 2021 Order, at 1.
                                                                               23
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                             2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 33 of 34 Page ID #:2689



                              1   bank “has simply behaved as any rational law-abiding person would. It has obeyed
                              2   the only law applicable to it—the law of its sovereign. If that can be said to have
                              3   had an effect in the United States, it still cannot be said that the action was
                              4   purposefully directed toward the United States.” Id. at 1394.
                              5         As the warrant sought by the government cannot bind the persons who may
                              6   fall within its ambit, the Court should reject the government’s request.
                              7                                      CONCLUSION
                              8         For the foregoing reasons, including the continued deficiency of the
                              9   operative pleading, Claimant respectfully requests that the Court deny the
                             10   Application.
                             11   DATE: August 17, 2021                           Respectfully submitted,
B AKER & H OSTETLER LLP




                             12
   A TTORNEYS AT L A W
      L OS A NGELES




                             13                                                   Baker & Hostetler LLP
                             14                                                   By: /s/ David B. Rivkin, Jr.
                             15                                                   DAVID B. RIVKIN, JR.
                                                                                  ZOE M. STEINBERG
                             16
                             17                                                   Attorneys for Claimant
                                                                                  PETROSAUDI OIL SERVICES
                             18                                                   (VENEZUELA) LTD.
                             19
                             20   OF COUNSEL:
                             21   Baker & Hostetler LLP
                                  LEE A. CASEY
                             22   MARK W. DELAQUIL
                             23   JONATHAN R. BARR
                                  ELIZABETH PRICE FOLEY
                             24   KENDALL E. WANGSGARD
                             25   JONATHAN B. NEW

                             26
                             27
                             28
                                                                             24
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                           2:20-CV-08466-DSF-PLA
                          Case 2:20-cv-08466-DSF-PLA Document 95 Filed 08/17/21 Page 34 of 34 Page ID #:2690



                              1                             CERTIFICATE OF SERVICE
                              2   I hereby certify that a true and correct copy of the foregoing was electronically
                              3   filed on August 17, 2021 using the CM/ECF system, thereby sending a notice of
                              4   electronic filing to all counsel of record.
                              5                                                     /s/ David B. Rivkin, Jr.
                              6
                              7
                              8
                              9
                             10
                             11
B AKER & H OSTETLER LLP




                             12
   A TTORNEYS AT L A W
      L OS A NGELES




                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                                1
                                  CLAIMANT’S OPPOSITION TO APPLICATION FOR ISSUANCE OF
                                  WARRANT FOR ARREST IN REM                                             2:20-CV-08466-DSF-PLA
